Exhibit 10.4

Execution Copy

October 18, 2006

Mr. William Farran

c/o Innophos, Inc.

259 Prospect Plains Road

P.O. Box 8000

Cranbury, NJ 08512-8000

 

  Re: Retention Bonus Agreement

Dear William:

As you know, Innophos, Inc. (“Innophos” or the “Company”) has explored a number
of strategic alternatives including an initial public offering (an “IPO”) of
Equity Securities of Innophos Holdings, Inc. or its successor (as the case may
be, “Parent”). This letter agreement (this “Agreement”) sets forth, among other
things, the special incentive arrangements for which you will be eligible in
connection with your continued employment and cooperation in the event of an
IPO. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in paragraph 4 below.

The incentive and retention arrangements for which you are eligible under this
Agreement reflect the high level of work done by you to date and the continued
work required to enable Innophos to complete an IPO.

Parent will decide in its sole discretion if and when it will proceed with an
IPO and the terms and conditions upon which any IPO shall be effected. Nothing
contained herein shall obligate Innophos or Parent to consummate an IPO at this
or any other time.

1. Cooperation. You agree to use your reasonable best efforts to assist and
fully cooperate with Parent and its affiliates and advisors in all matters
related to an IPO should the board of directors of Parent (the “Board”) decide
that would be in the Parent’s best interests.

2. Bonus.

(a) If an IPO is consummated, then you shall be entitled to receive a bonus in
an amount (the “Bonus Amount”) equal to the excess of (i) the product obtained
by multiplying (x) the IPO Price by (y) the aggregate number of IPO Shares into
which 24,872.99 shares of Class L Common and 223,856.84 shares of Class A Common
would be converted or exchanged pursuant to any recapitalization,
reorganization, exchange and/or other similar transaction that occurs in
connection with the IPO over (ii) $157,896.21.



--------------------------------------------------------------------------------

(b) Any bonus payable to you pursuant to paragraph 2(a) shall be paid as
follows:

(i) 55% of the Bonus Amount shall be paid to you in cash (without interest) no
later than the 10th business day after the date of the closing of the IPO (the
“Closing Date”) by check or wire transfer of immediately available funds. Such
payment shall be reduced by all taxes and other amounts that Innophos is
required to withhold under applicable law.

(ii) 45% of the Bonus Amount (the “Share Amount”) shall be paid to you (without
interest) by issuance of a number of IPO Shares calculated by dividing (x) the
Share Amount by (y) the IPO Price. Any shares issued to you pursuant to this
paragraph 2(b)(ii) (collectively, “Bonus Shares”) shall be issued to you as of
the Closing Date, and shall be subject to the vesting and transfer restrictions
described in paragraph 3 below.

(c) Notwithstanding anything contained herein to the contrary, no bonus shall be
payable under this paragraph 2 if (i) an IPO is not consummated on or prior to
December 31, 2006, or (ii) you cease to be an employee of the Company or its
Subsidiaries (with allowances for leaves of absence as agreed between you and
the Company and short-term disabilities in accordance with Company policies)
prior to the closing of an IPO (except where you are terminated by the Company
without Cause after the date hereof).

3. Bonus Shares.

(a) Vesting. None of your Bonus Shares shall be “Vested” as of the Closing Date.
On each January 1, April 1, July 1 and October 1 after the Closing Date
(beginning on January 1, 2007), 11.11% of the aggregate number of Bonus Shares
issued to you on the Closing Date pursuant to paragraph 2(b)(ii) shall become
“Vested” if you are, and have been, continuously employed (with allowances for
leaves of absence as agreed between Executive and the Company and short-term
disabilities) by the Company or any of its Subsidiaries from the Closing Date
through such date. Upon vesting, the Bonus Shares and any related Bonus Property
(as defined below) shall be delivered to you.

(b) Acceleration. Notwithstanding the vesting schedule described in
paragraph 3(a), if you have been continuously employed (with allowances for
leaves of absence as agreed between Executive and the Company and short-term
disabilities) by the Company or its Subsidiary from the Closing Date until a
Sale of the Company, the portion of your Bonus Shares which has not become
Vested on or prior to the date of such event will immediately become Vested
simultaneously with the consummation of the Sale of the Company; provided, that
any accelerated vesting of the Bonus Shares pursuant to this sentence shall be
conditioned upon the occurrence of the Sale of the Company. Notwithstanding the
vesting schedule described in paragraph 3(a), if you are terminated by the
Company or any of its Subsidiaries other than for Cause, any unvested portion of
your Bonus Shares shall become Vested upon the effectiveness of such
termination.

 

2



--------------------------------------------------------------------------------

(c) Forfeiture. If your employment with the Company or its Subsidiaries is
terminated (i) by you for any reason or for no reason, (ii) by the Company for
Cause or (iii) as a result of death or permanent disability, then the portion of
your Bonus Shares which has not become Vested on or prior to the date of such
termination shall be forfeited automatically and without further action of the
parties. Thereafter you shall promptly surrender to the Company or Parent
certificates representing such forfeited Bonus Shares. To ensure the prompt
surrender of any such certificates, Parent and the Company shall be entitled to
hold your Bonus Shares in escrow until such time as they become Vested, it being
agreed that certificates representing the Vested portion of your Bonus Shares
shall be delivered to you reasonably promptly after each vesting date.

(d) Limitations on Transfer. You shall not directly or indirectly sell,
transfer, assign, loan or otherwise dispose of (each a “Transfer”), or pledge,
grant a security interest in or otherwise encumber, any Bonus Shares unless and
until they become Vested in accordance with paragraph 3(a) or 3(b) above, as the
case may be. Any Transfer of Vested Bonus Shares shall comply in all respects
with applicable law and any trading policies established by the Parent or the
Company. In addition, except as approved by the Board, you shall not Transfer
any Bonus Shares (except pursuant to an effective registration statement under
the Securities Act) without first delivering to the Company an opinion of
counsel reasonably acceptable in form and substance to the Company (which
counsel shall be reasonably acceptable to the Company) that registration under
the Securities Act is not required in connection with such Transfer. The Company
may impose stop-transfer instructions with respect to any Bonus Shares to give
effect to the foregoing restrictions.

(e) Legend. The certificates representing any Bonus Shares issued to you
hereunder will bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN
OTHER AGREEMENTS SET FORTH IN A LETTER AGREEMENT BETWEEN THE ISSUER (THE
“COMPANY”) AND A CERTAIN EMPLOYEE OF THE COMPANY DATED AS OF OCTOBER 18, 2006, A
COPY OF WHICH MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL
PLACE OF BUSINESS WITHOUT CHARGE.”

(f) Holdback Agreements. In addition to the restrictions set forth above, you
shall not effect any Public Sale or distribution (including sales pursuant to
Rule 144 under the Securities Act) of Bonus Shares during (a) the seven days
prior to and the 180-day period beginning on the effective date of the IPO or
(b) seven days prior to and the 90-day period beginning on the effective date of
any other underwritten registered public offering of Equity Securities of the
Company except as part of such underwritten

 

3



--------------------------------------------------------------------------------

registration or unless the lead underwriter managing such underwritten
registration otherwise agrees. The Company may impose stop-transfer instructions
with respect to any Bonus Shares to give effect to the foregoing restriction.

(g) Bonus Property Related to Bonus Shares. In the event that (i) you receive a
stock dividend on the Bonus Shares, (ii) or the Bonus Shares are split,
(iii) you receive any other shares, securities, moneys or property
(A) representing a dividend on the Bonus Shares (other than cash dividends on
and after the date of this Agreement), (B) representing a distribution or return
of capital upon or in respect of the Bonus Shares or any part thereof,
(C) resulting from a split-up, reclassification or other like changes of the
Bonus Shares, or (D) otherwise received in exchange therefor, and (iv) any
warrants, rights or options issued to you in respect of the Bonus Shares
(collectively “Bonus Property”), you will also immediately deposit with and
deliver to the Company any of such Bonus Property, including any certificates
representing shares duly endorsed in blank or accompanied by stock powers duly
executed in blank, and such Bonus Property shall be subject to the same
restrictions, including that of paragraphs 3(a) and (b), as the Bonus Shares
with regard to which they are issued and shall herein be encompassed within the
term “Bonus Shares.” Any cash dividends shall be immediately distributed to you
with respect to your Bonus Shares without regard to the vesting schedule under
paragraph 3(a).

(h) Rights with Regard to Bonus Shares. On and after the Closing Date, you will
have the right to vote the Bonus Shares, to receive and retain all dividends
(whether stock or cash) payable to holders of shares of record (although such
dividends shall be treated, to the extent required by applicable law, as
additional compensation for tax purposes if paid on Bonus Shares and shall be
subject to all applicable withholding), and to exercise all other rights, powers
and privileges of a holder of IPO Stock with the exceptions that (i) the Company
(or its designated agent) will retain custody of any stock certificate or
certificates representing such Bonus Shares and any Bonus Property while such
Bonus Shares are not yet Vested, and (ii) no Bonus Property shall bear interest
or be segregated in separate accounts during the vesting period.

(i) Securities Laws Matters. The Bonus Shares have been offered to you pursuant
to Rule 701 under the Securities Act. You represent and warrant that any Bonus
Shares issued to you hereunder shall be acquired by you for your own account and
not on behalf of others. You understand and acknowledge that federal and state
securities laws govern and restrict your right to offer, sell or otherwise
dispose of any Bonus Shares unless your offer, sale or other disposition thereof
is registered under the Securities Act, and state securities laws or, in the
opinion of Parent’s counsel, such Transfer or offer is exempt from registration
thereunder. You shall not Transfer or offer to Transfer any Bonus Shares in any
manner which would: (i) require Parent to file any registration statement (or
similar filing under state law) with the Securities and Exchange Commission or
to amend or supplement any such filing or (ii) violate or cause Parent to
violate the Securities Act, the rules and regulations promulgated thereunder or
any other state or federal law. You further understand that the certificates for
any Bonus Shares will bear the legend set forth in paragraph 3(e) above or such
other legends as Parent deems necessary or desirable in connection with the
Securities Act or other rules, regulations or laws.

 

4



--------------------------------------------------------------------------------

4. Certain Definitions. As used herein, the following terms shall have the
following meanings:

(a) “Cause” means and includes: (i) your committing and being charged with a
felony or conviction of (or plea of guilty or nolo contendere to) any other
crime involving moral turpitude; (ii) your commission of any act or omission
involving dishonesty, breach of fiduciary duty or fraud with respect to the
Company or a Transaction; (iii) your commission of any act that causes the
Company or its affiliate substantial public disgrace or substantial public
disrepute; (iv) your failure to perform in all material respects obligations set
forth in any agreement between you and the Company; and (v) your
misappropriation of one or more of the Company’s assets or business
opportunities. Notwithstanding the foregoing, in order for a termination for
Cause to be effective, written notice of the event claimed to constitute Cause
must be delivered to you by Innophos and, if such occurrence is subject to cure,
you must have failed to cure any such Cause within ten (10) business days of
your receipt of such notice.

(b) “Code” means the Internal Revenue Code of 1986, as amended.

(c) “Equity Securities” of any Person means (i) any capital stock, partnership,
membership, joint venture or other ownership or equity interest, participation
or securities in or of such Person (whether voting or non-voting, whether
preferred, common or otherwise, and including any stock appreciation, contingent
interest or similar right) and (ii) any option, warrant, security or other right
(including debt securities) directly or indirectly convertible into or
exercisable or exchangeable for, or otherwise to acquire directly or indirectly,
any stock, interest, participation or security described in clause (i) above.

(d) “IPO Price” means the initial per share price of the IPO Shares, without
taking into account any underwriters’ discounts, fees or commissions.

(e) “IPO Shares” mean the Equity Securities of Parent sold in the IPO, after
giving effect to any recapitalization, reorganization, exchange and/or other
similar transaction that occurs in connection with the IPO.

(f) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

(g) “Public Sale” means any sale pursuant to a registered public offering under
the Securities Act or any sale to the public through a broker, dealer or market
maker pursuant to Rule 144 promulgated under the Securities Act.

(h) “Sale of Company” means (i) a liquidation of Parent pursuant to which all of
its assets (after payment of liabilities) are distributed to the holders of its
Equity Securities, or (ii) a sale of Parent (or any successor thereto),
including in one or more series of related transactions, to an independent third
party or group of independent third parties, pursuant to which such party or
parties acquire, directly or indirectly, through one or more intermediaries,
(A) Equity Securities of Parent constituting at least a majority of

 

5



--------------------------------------------------------------------------------

the outstanding voting capital stock of Parent (whether by merger,
consolidation, sale or transfer of Parent’s outstanding capital stock or
otherwise) or (B) all or substantially all of the assets of Parent and its
Subsidiaries on a consolidated basis.

(i) “Securities Act” shall mean the Securities Act of 1933, as amended.

(j) “Subsidiary” means with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors is at the
time owned or controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof, or (ii) if a
partnership, association or other business entity, a majority of the partnership
or other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
partnership, association or other business entity gains or losses or shall be or
control the managing director or general partner of such partnership,
association or other business entity.

5. No Special Employment Rights. Nothing in this Agreement shall be deemed to
confer any right to employment or continued employment with Innophos; provided,
however, that this Agreement shall not have any effect on any other agreement to
which you and the Company or Parent have entered into with respect to your
employment prior to the date hereof.

6. Entire Agreement. This Agreement (together with any other employment, bonus
or option agreement to which you are a party) contains the entire agreement
between you, Parent and Parent’s affiliates with respect to the matters
contemplated herein and supersedes all other prior agreements and understanding
among the parties hereto relating to such matters.

7. Arbitration of Disputes. All disputes between you and Innophos or a Successor
of any sort (“Arbitrable Disputes”) are to be resolved through final and binding
arbitration. This arbitration agreement applies to, among other things, disputes
concerning your employment with and/or termination from Innophos; the validity,
interpretation, enforceability, applicability, scope or effect of this Agreement
(including of this paragraph 7) or alleged violations of it; claims of
discrimination under federal or state law; or other statutory or common law
claims.

(a) The Arbitration: The arbitration shall take place in New York City under the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association before an experienced employment arbitrator licensed to
practice law in New York who has been selected in accordance with such rules.
The arbitrator may not modify or change this Agreement in any way except as
expressly set forth herein. The arbitration shall be governed by the substantive
law of New York without regard to its conflict of laws principles.

(b) Fees and Expenses: Each party shall pay the fees of their attorneys, the
expenses of its witnesses, and any other costs and expenses that the party
incurs in connection with the arbitration, but Innophos will pay for that
portion of any filing fee

 

6



--------------------------------------------------------------------------------

that exceeds the filing fee for a civil action in state or federal court in New
York City. Notwithstanding the foregoing, the arbitrator may, in his or her
discretion, award to you reasonable attorneys’ fees (in addition to any other
damages, expenses or relief awarded) if you prevail or substantially prevail.

(c) Exclusive Remedy: The arbitration in this manner shall be the exclusive
remedy for any Arbitrable Dispute. Should either party attempt to resolve an
Arbitrable Dispute by any method other than arbitration pursuant to this
paragraph, the responding party will be entitled to recover from the initiating
party all damages, expenses and attorneys’ fees incurred as a result of that
breach.

(d) Judicial Enforcement: Nothing in this paragraph shall preclude a party to
this Agreement from seeking judicial enforcement of an arbitrator’s award, or a
temporary restraining order from any court of competent jurisdiction if there is
a breach of the covenants in paragraph 3.

8. Agreement Binding upon Successors. This Agreement is intended to bind and
inure to the benefit of and be enforceable by you, Parent and the Company and
their respective successors and assigns. Each of Innophos and Parent shall use
reasonable best efforts to require any successor to all or substantially all of
the business and/or assets of Innophos or Parent to assume and agree to perform
this Agreement in the same manner and to the same extent that Innophos or Parent
would be required to perform it if no such succession had taken place; provided
that in all cases Innophos and Parent shall remain responsible for amounts owing
to you hereunder.

9. Section 409A. This Agreement is intended to comply with the applicable
requirements of Section 409A of the Code including without limitation, with
respect to the portion of the Bonus Amount payable under paragraph 2(b)(i), the
“short term deferral” exception thereto) and shall be limited, construed and
interpreted in accordance with such intent. It is further intended that the
portion of the Bonus Amount payable under paragraph 2(b)(ii) in the form of
Bonus Shares shall not be subject to Section 409A of the Code. If any provision
of this Agreement would cause you to incur any additional tax or interest under
Section 409A of the Code, including proposed, temporary or final regulations or
any other guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto, Innophos shall, after consulting with you,
use reasonable best efforts to reform such provision to comply with Section 409A
of the Code; provided, that Innophos agrees to maintain, to the maximum extent
practicable, the economic benefit to you of the applicable provision without
violating the provisions of Section 409A of the Code; provided, further, that
this paragraph shall not constitute an obligation of Innophos to reimburse you
for any taxes, interest, or penalties incurred by you under Section 409A of the
Code by reason of this Agreement (prior to or following such reformations).

10. No Set-Off. Innophos’ obligation to make any payment provided for in this
Agreement shall not be subject to set-off, counterclaim or recoupment of amounts
owed by you to Innophos or its affiliates, other than any withholding or similar
taxes payable with respect to any such payment.

 

7



--------------------------------------------------------------------------------

11. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

12. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which will be deemed to be an
original and all of which taken together will constitute one and the same
agreement.

13. Governing Law. All issues concerning the enforceability, validity and
binding effect of this Agreement will be governed by and construed in accordance
with the laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the law of any
jurisdiction other than the State of New York.

14. Taxes; Section 83(b). At your request, in order to satisfy applicable tax
withholding requirements relating to your Bonus Shares, the Company shall hold
back and not deliver to you the number of Bonus Shares equal in value (as
determined on the date on which the amount of tax to be withheld is determined)
to the applicable tax withholding amount relating to your Bonus Shares or such
lesser amount requested by you. The Company shall have the right to deduct from
any payment of any kind (including salary or bonus) otherwise due to you, an
amount equal to the applicable withholding taxes due on the receipt of Bonus
Shares or any Bonus Property not satisfied pursuant to the procedures described
in the preceding sentence. You acknowledge that you may elect pursuant to
Section 83(b) of the Code, within 30 days after the issuance of the Bonus
Shares, to include in gross income for federal income tax purposes in the year
of issuance the fair market value of such Bonus Shares. You acknowledge that it
is your sole responsibility, and not the Company’s, to file timely and properly
the election under Section 83(b) of the Code and any corresponding provisions of
state tax laws if you elect to utilize such election.

* * * * *

 

8



--------------------------------------------------------------------------------

Please acknowledge your acceptance of the terms and conditions of this Agreement
by signing below.

 

Very truly yours, INNOPHOS, INC. By:  

/s/ Randolph Gress

Name:   Randolph Gress Title:   Chief Executive Officer INNOPHOS HOLDINGS, INC.
By:  

/s/ Randolph Gress

Name:   Randolph Gress Title:   Chief Executive Officer

 

AGREED AND ACCEPTED:

/s/ William Farran

William Farran